Clifford F. Brown, J.,
dissenting. In my view the evidence demonstrates that the township zoning inspector repeatedly visually surveyed the plaintiffs’ premises with binoculars to observe a dog kennel operated by plaintiffs thereon. He refused to stop the practice despite being offered the same information he required, knowing his surveillance was causing the plaintiffs and their family great discomfort and anxiety. Since he had available much less obtrusive means of determining the actual use of the premises, the reasonableness, bad faith or corrupt motive of the zoning inspector’s investigation was at issue, questions of fact requiring determination by a jury. Alabama Electric Co-operative, Inc., v. Partridge (Ala. 1969), 225 So. 2d 848, 851 (whether insurer’s investigation of a person asserting a claim was conducted within reasonable bounds was a question for the jury in an invasion of privacy action).
*148It is the duty of a trial court to submit an essential issue to the jury when there is sufficient evidence relating to that issue to permit reasonable minds to reach different conclusions on that issue. O’Day v. Webb (1972), 29 Ohio St. 2d 215. That reasonable minds could reach different conclusions on the factual issues requiring jury determination is evinced by the eight jurors who rendered a verdict for plaintiffs, by the trial judge who submitted the case to the jury for its determination, and by the dissenting appellate judge who correctly observed “whether the conduct of appellant [defendant] was unreasonable or obtrusive was a jury question.” These ten reasonable minds reached a conclusion different from the two appellate judges concurring in the rendition of final judgment for defendant. This differing of reasonable minds establishes jury issues.
The appellate court, in reversing the jury verdict for plaintiffs in this case, usurps the jury function. Accordingly, I dissent.
Celebrezze, C. J., concurs in the foregoing dissenting opinion.